Case 1:20-cv-05281-NLH-AMD Document 8 Filed 12/31/20 Page 1 of 7 PageID: 37



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

DANTE SELBY,                             No. 20-cv-5281 (NLH) (AMD)

            Plaintiff,

      v.                                            OPINION

MUNICIPALITY OF ATLANTIC COUNTY
JUDICIAL COURT,

            Defendant.


APPEARANCE:

Dante Selby
517 Penn Street
Camden, NJ 08102

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Dante Selby seeks to bring a complaint pursuant

to 42 U.S.C. § 1983 against the Atlantic County Municipal Court,

specifically Judges Sandson and Waldman.        ECF No. 1.

     At this time, the Court must review the complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

For the reasons set forth below, the claims against the judges

will be dismissed with prejudice, and the claims against

Atlantic County will be dismissed without prejudice.


                                    1
Case 1:20-cv-05281-NLH-AMD Document 8 Filed 12/31/20 Page 2 of 7 PageID: 38



I.    BACKGROUND

      According to the complaint, Judge Sandson told Plaintiff he

would be evaluated for participation in drug court.          ECF No. 1

at 5.    “[T]he first task evaluation was not a success, so I

acquired a private evaluation [and] went back in front of

Sandson and was told that I was approved . . . .”          Id.

Plaintiff was told he had to “acquire a level of care” and that

he would receive 3 years incarceration if he violated the

program.    Id. at 5-6.

      Four weeks later Plaintiff appeared before Judge Waldman

where he learned that the state had taken back the deal.           Id. at

6.    Plaintiff’s lawyer asked for more time to apply for special

probation since they had not been informed of the change in

circumstances.     Id.   “Judge Waldman agree [sic] but still

insisted I would not get it.”      Id.    Plaintiff alleges Judge

Waldman later sentenced him for violating drug court even though

he never participated in it.      Id.    He alleges Judge Sandson

never warned him “the deal was forfeited or would be taken off

the table if a level of care wasn’t attained by Judge Marc

Sandson . . . .”     Id.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.     The Court must sua sponte dismiss any claim

                                    2
Case 1:20-cv-05281-NLH-AMD Document 8 Filed 12/31/20 Page 3 of 7 PageID: 39



that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.        This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.

     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.        Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).         “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”          Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).          “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     “It is a well-settled principle of law that judges are

generally ‘immune from a suit for money damages.’”          Figueroa v.

Blackburn, 208 F.3d 435, 440 (3d Cir. 2000) (quoting Mireles v.

Waco, 502 U.S. 9, 11 (1991)).      “A judge will not be deprived of

                                    3
Case 1:20-cv-05281-NLH-AMD Document 8 Filed 12/31/20 Page 4 of 7 PageID: 40



immunity because the action he [or she] took was in error, was

done maliciously, or was in excess of his [or her] authority.”

Stump v. Sparkman, 435 U.S. 349, 356 (1978).         See also Gallas v.

Supreme Court of Pa., 211 F.3d 760, 769 (3d Cir. 2000)

(“[I]mmunity will not be lost merely because the judge’s action

is ‘unfair’ or controversial.”).        As judges of a municipal

court, Judge Sandson and Judge Waldman are “absolutely immune

from liability for [their] judicial acts even if [their]

exercise of authority is flawed by the commission of grave

procedural errors.”     Stump, 435 U.S. at 359.      See also Figueroa,

208 F.3d at 440-43 (extending judicial immunity to municipal

court judges).

     “[Judicial] immunity is overcome in only two sets of

circumstances.”    Mireles, 502 U.S. at 11.      “First, a judge is

not immune from liability for nonjudicial acts, i.e., actions

not taken in the judge’s judicial capacity.”         Id.   “Second, a

judge is not immune for actions, though judicial in nature,

taken in the complete absence of all jurisdiction.”          Id. at 12.

     Plaintiff’s claim against the Judge Sandson concerns the

failure to inform him of the possibility that the deal for

Plaintiff to enroll in drug court would be revoked.          Plaintiff

alleges Judge Waldman sentenced Plaintiff for violating drug

court even though Plaintiff did not participate in drug court.

In determining whether an act qualifies as a “judicial act,”

                                    4
Case 1:20-cv-05281-NLH-AMD Document 8 Filed 12/31/20 Page 5 of 7 PageID: 41



courts look to “the nature of the act itself, i.e., whether it

is a function normally performed by a judge, and to the

expectation of the parties, i.e., whether they dealt with the

judge in [her] judicial capacity.”       Stump, 435 U.S. at 362.

Both judges’ actions were part of their adjudication of

Plaintiff’s criminal charges and the exercise of their

sentencing authority, a quintessential judicial function.           These

actions were within their jurisdictions as municipal court

judges, so neither exception to absolute judicial immunity

applies.

     Plaintiff includes the Atlantic County Court itself as a

defendant; the Court construes this claim as being filed against

Atlantic County.    “There is no respondeat superior theory of

municipal liability, so a city may not be held vicariously

liable under § 1983 for the actions of its agents.          Rather, a

municipality may be held liable only if its policy or custom is

the ‘moving force’ behind a constitutional violation.”          Sanford

v. Stiles, 456 F.3d 298, 314 (3d Cir. 2006) (citing Monell v.

N.Y.C. Dep’t of Social Services, 436 U.S. 658, 691 (1978)).           See

also Collins v. City of Harker Heights, 503 U.S. 115, 122 (1992)

(“The city is not vicariously liable under § 1983 for the

constitutional torts of its agents: It is only liable when it

can be fairly said that the city itself is the wrongdoer.”).



                                    5
Case 1:20-cv-05281-NLH-AMD Document 8 Filed 12/31/20 Page 6 of 7 PageID: 42



     To state a Monell claim, Plaintiff must plead facts showing

that the relevant Atlantic County policymakers are “responsible

for either the affirmative proclamation of a policy or

acquiescence in a well-settled custom.”        Bielevicz v. Dubinon,

915 F.2d 845, 850 (3d Cir. 1990).       “Policy is made when a

decisionmaker possess[ing] final authority to establish

municipal policy with respect to the action issues an official

proclamation, policy, or edict.       Government custom can be

demonstrated by showing that a given course of conduct, although

not specifically endorsed or authorized by law, is so well-

settled and permanent as virtually to constitute law.”          Kirkland

v. DiLeo, 581 F. App'x 111, 118 (3d Cir. 2014) (internal

quotation marks and citations omitted) (alteration in original).

     Plaintiff has not identified a policy or custom that would

suggest Atlantic County was responsible for any injury.           The

Court will dismiss this claim without prejudice, and Plaintiff

may move to amend this claim.

     Plaintiff should note that when an amended complaint is

filed, the original complaint no longer performs any function in

the case and cannot be utilized to cure defects in the amended

complaint, unless the relevant portion is specifically

incorporated in the new complaint.       6 Wright, Miller & Kane,

Federal Practice and Procedure 1476 (2d ed. 1990) (footnotes

omitted).   An amended complaint may adopt some or all of the

                                    6
Case 1:20-cv-05281-NLH-AMD Document 8 Filed 12/31/20 Page 7 of 7 PageID: 43



allegations in the original complaint, but the identification of

the particular allegations to be adopted must be clear and

explicit.   Id.    To avoid confusion, the safer course is to file

an amended complaint that is complete in itself.         Id.   The

amended complaint may not include any claims that the Court

dismissed with prejudice.

IV.   CONCLUSION

      For the reasons above, the claims against Judge Sandson and

Judge Waldman will be dismissed with prejudice as they are

immune from suit.    The claims against Atlantic County will be

dismissed without prejudice with leave to amend.

      An appropriate order follows.


Dated: December 31, 2020                __s/ Noel L. Hillman ____
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    7
